Citation Nr: 1433772	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than February 1, 2010, for the payment of additional compensation for dependent children based upon school attendance, to include the issue of whether further retroactive compensation for a third dependent child based upon earlier school attendance is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to February 2001.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  The Veteran was awarded service connection for various disabilities in July 2002 and August 2002 rating decisions.  He was notified in September 2002 that his benefit payments contemplated his wife and four children as dependents, and that the benefit payments would be reduced as each child reached the age of 18 years (with the advance schedule of adjustments provided).

2.  The Veteran's benefit payments were subsequently adjusted in accordance with the schedule of dates outlined in the September 2002 letter as three of the Veteran's children each reached the age of 18 years.

3.  In September 2010, the RO received a Request for Approval of School Attendance for two of his children (A.P. and R.P.) showing that they started a term in school in January 2010.  In October 2010, the Veteran informally reported that the oldest child (M.P.) had attended school for an unspecified period from the age of 18 years onward.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 2010 for the payment of additional compensation for dependent children are not met.  38 U.S.C.A. §§ 501, 5110 (West 2002); 38 C.F.R. §§ 3.503, 3.667 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, the Board notes that VCAA notice is unnecessary in this case.  With respect to the Veteran's claim on appeal, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service records as well as all identified and available post-service records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding evidence that is relevant to the claim being decided herein.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a Statement of the Case, which informed them of the laws and regulations relevant to the Veteran's claim.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Analysis

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training, but not after attaining the age of 23 years, is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he/she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

Additional compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for those benefits is filed within 1 year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).

Otherwise, the effective date of an award of benefits is the date that VA received the claim.  The regulations noted above allow an earlier effective date only under the specified circumstances.  The payment of monetary benefits based on original, reopened, or increased awards may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

A specific claim in the form prescribed by VA must be filed for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151; 38 U.S.C.A. § 5101(a).  Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  That applies to applications for increased benefits by reason of existence of a dependent.  38 C.F.R. § 3.109(a)(2).

As discussed in detail below, the Board finds that no revision of effective date or other manner of retroactive award of additional compensation for dependent children based upon school attendance is warranted in this case.  Of the reported school attendance of the Veteran's children during times when they were between 18 and 23 years of age, none of M.P.'s took place within a year prior to the filing of a claim reporting such attendance (M.P. attained 23 years of age more than a year prior to the first report of her school attendance), so no effective date re-assignment nor any award may be granted or revised on the basis of such school attendance in this case.  Of the pertinent reported school attendance, that of A.P and R.P. was reported as beginning no earlier than January 2010.  No prior school attendance was reported to have occurred during the one year period prior to the September 2010 filing of the claims to re-establish A.P. and R.P. as the Veteran's dependents, and any school attendance prior to September 2009 was more than one year prior to any claim reporting pertinent school attendance.  No effective date prior to February 1, 2010 (the beginning of the month following the start of the pertinent school term for A.P and R.P.) is warranted for the payment of additional compensation for dependent children based upon school attendance.

In this case, the Veteran filed an original claim for compensation in February 2001 at the time of his discharge from service.  On his VA Form 21-526, the Veteran filled out the dependency section indicating that he had a wife and four children, M.P. (born in 1986), A.P. (born in 1988), R.P. (born in 1990), and J.P. (born in 1999), living in the same household.

In a June 2002 rating decision, the RO granted service connection for various disabilities with a combined rating of 60 percent.  In an August 2002 rating decision, the RO granted service connection for additional disabilities with a new combined rating of  70 percent.  In a September 2002 letter accompanying the August 2002 decision, the Veteran was informed that he was receiving compensation for his wife, M.P., A.P., R.P., and J.P. as dependents.  The September 2002 letter expressly notified the Veteran that the award amount would be adjusted downward in September 2004 when M.P. turns 18 years of age, in April 2006 when A.P. turns 18, in August 2008 when R.P. turns 18, and in August 2017 when J.P. turns 18.

On a VA Form 21-686c, Declaration of Status of Dependents received in August 2002, the Veteran claimed his wife and four children as dependents.

There is no subsequent communication from the Veteran documented in the claims-file pertaining to the status of his dependents until the year 2010.  In September 2010, the Veteran responded to the RO's letter reminding him that he was responsible for reporting any changes in the number of his dependents and to complete an attached questionnaire form; the Veteran replied in September 2010 identifying his wife and the youngest 3 of his previously identified children as claimed dependents.

In September 2010, the RO requested that the Veteran complete enclosed VA Forms 21-674, Request for Approval of School Attendance, in order that the RO might determine if additional benefits for A.P. and R.P. may be re-authorized  on the basis of continuous school attendance at an approved institution.  The Veteran completed and submitted the requested forms in September 2010.  One form indicates that A.P. was a student with the beginning date of the last term in January 2010 and an expected graduation date in May 2011.  The other form indicates that R.P. was a student with the beginning date of last term in January 2010 and an expected graduation date in May 2012.  An October 2010 report of contact shows that the Veteran indicated "no schooling reported after 9-21-09, January was the start of the following semester" for A.P. and R.P.

In October 2010 the RO issued an administrative decision revising the Veteran's monthly payment to award additional compensation recognizing the addition of A.P. and R.P. as dependent school children; the additional compensation was effective from February 1, 2010, the first day of the month following the effective date (the beginning of the reported school term) in January 2010.  The October 2010 decision noted that payments would be adjusted downward in April 2011 (when A.P. turns 23), in June 2012 (when R.P. graduates from school), and in August 2017 (when J.P. turns 18).

The Veteran filed a notice of disagreement in October 2010, stating that his receipt of the October 2010 RO administrative decision "was when I realized that after all these years, I had not been receiving the correct amount for compensation ever since my oldest turned 18 in 2004."  The Veteran asserted that "I was not given any information that would indicate that I had to update the statuses of my children.  I believed that they would be automatically registered into the system because I was under the impression that as long as my children were enrolled in school, they would be covered by receiving VA benefits up until the age of 23."  The Veteran described that "[a]s each of my children turned 18 years of age, they were removed from my VA system file as dependents even though they maintained a full time student status."  The Veteran further asserted that "one of my children [M.P.] has already turned 23 back in 2009 and is no longer eligible to receive the benefits.  But prior to her turning 23, she, too, was disenrolled at the age of 18 in spite of maintaining the status of a full-time student at the time."  The Veteran expressed a desire to appeal the matter of "receiving the incorrect award amount for the past few years."

In January 2011, the Veteran submitted new VA Forms 21-674, Request for Approval of School Attendance, reporting that A.P. and R.P. had started a new semester of school; this information was consistent with the previously established course of their expected student progress.  In February 2011, the Veteran submitted a letter largely reiterating the contentions of the October 2010 notice of disagreement and seeking "VA granting the benefits/compensation for [M.P.], [A.P.], and [R.P.] from the day they turned 18 years of age."

In an October 2011 written brief, the Veteran's representative argued that the Veteran was "not made aware of entitlement to dependent allowance for dependent over 18 years old if the child is full-time enrolled in approved school institution."  The October 2011 brief asserts that the "claims folder indicates that the first notification sent to the Veteran containing VA form 21-674 was on September 17, 2010, to which the veteran promptly returned the completed forms."

The Board observes that the Veteran's own statements indicate that he had understood throughout that his children could be considered qualifying dependents beyond their 18th birthdays if shown to be enrolled in a school; the Veteran's statements argue that he simply believed that VA would assume that his children were enrolled as students on their 18th birthdays onward and, furthermore, that he failed to notice the adjustments in his benefit payments corresponding to the removal of children as dependents.  This is different than the representative's later contention that the Veteran had not been aware that it was possible to establish his children as dependents after their 18th birthdays if they were enrolled in a school.

In this case, the Veteran's child, M.P., turned 18 in September 2004 and was properly removed as a dependent at that time.  The Veteran's child, A.P., turned 18 in April 2006 and was properly removed as a dependent at that time.  The Veteran's child, R.P., turned 18 in August 2008 and was properly removed as a dependent at that time.  The Veteran did not inform VA that any of these children were in school after each's 18th birthday prior to September 2010; the Veteran does not contend that he provided such notice and this fact is not in dispute.  The appropriate forms to certify any child's school attendance were first received in September 2010, and showed that A.P. and R.P. had started a school term in January 2010.  Thus, January 18, 2010 was the proper effective date for the addition of A.P. and R.P. as school children, because that is the first time timely identified in the Veteran's first notice to VA of their status as students.  Payment would therefore be from February 1, 2010.

The Veteran was notified of the timing and bases for the scheduled adjustment in benefits corresponding to each child's 18th birthday in the September 2002 letter explaining his benefits award and associated determination on his dependents.  This is well documented in the claims-file.  Additionally, the Board observes that the Veteran's benefit payments were actually reduced in accordance with the schedule presented to the Veteran; the Veteran's monthly award decreased in September 2004, April 2006, and August 2008 as each child reached 18 years of age.  The Board observes that standard VA procedure includes notifying a beneficiary of changes in benefit payments; in instances of removing dependent children from an award as they reach the age of 18 years, VA procedure includes providing a VA Form 21-674, "Request for Approval of School Attendance" to notify the beneficiary that he/she may seek to establish the child as a continuing dependent beyond the age of 18 years if the child is enrolled in an approved school program.  The Board observes that the RO has indicated that such notice and the associated VA Form 21-674 was sent to the Veteran in June 2004, January 2006, and May 2008 (each sent three months prior to a child's 18th birthday occurring in September 2004, April 2006, and August 2008).

The Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  The Board finds no persuasive indication in the record that the RO deviated from or otherwise failed to complete the standard procedure on each of these three occasions.  The assertion of the Veteran and his representative that the materials were not sent to the Veteran, citing that copies are not archived in the claims-file and that the Veteran would have replied to them if they had been sent, are not sufficiently persuasive to constitute clear evidence to the contrary.

The Veteran explains, including in the October 2010 letter, that "I believed they [the children] would be automatically registered into the system because I was under the impression that as long as my children were enrolled in school, they would be covered by receiving VA benefits up until the age of 23."  However, the September 2002 letter clearly informed the Veteran of the scheduled reduction of benefit payments for each child's 18th birthday; there is no suggestion of any communication to the Veteran leading him to believe that VA could or would spontaneously gain awareness of his children's school enrollments and revise the adjustment dates without any action on the Veteran's part.  Additionally, standard notice around the time of the adjustments in the benefit payments presumably further notified the Veteran and provided Forms and instructions for the required action.

In any event, while VA has a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  That the Veteran may have found the VA communication unclear and misunderstood the information does not obviate his need to notify VA and file the appropriate paperwork to add school children as recognized dependents after they turn 18 years old.  The provisions of 38 C.F.R. § 3.667(a)(1), and (2) clearly require that "a claim for those benefits" be filed within a year following the child's 18th birthday or beginning of pertinent school attendance in order of the award and effective date to be assigned.

In this case, there is simply no evidence that the Veteran filed a VA Form 21-674, Request for Approval of School Attendance for any dependent children until September 2010.  The Veteran's essential argument is that the denial of his claim is inequitable, given his contention that VA failed to effectively communicate the need to submit the appropriate form and that multiple of his children had been enrolled in school during periods when they were not recognized by VA as dependent children attending school (due to the Veteran having not filed a claim or notified VA to establish their status).  However, the Board is without authority to grant relief on this basis.  The Board is bound by the law made applicable to it by statute, regulations, and the precedential decisions of the appellate courts, and it is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Of the reported school attendance of the Veteran's children during times when they were between 18 and 23 years of age, none of M.P.'s took place within a year prior to the filing of a claim reporting such attendance (M.P. attained 23 years of age more than a year prior to the first report of her school attendance in October 2010), so no effective date re-assignment nor any award may be granted or revised on the basis of such school attendance in this case.  The pertinent reported school attendance of A.P and R.P. was reported as beginning no earlier than January 2010; no prior school attendance was reported to have occurred during the one year period prior to the September 2010 claims to re-establish them as the Veteran's dependents, and any school attendance prior to September 2009 was more than one year prior to any claim reporting pertinent school attendance.  No effective date prior to February 1, 2010 (the beginning of the month following the start of the pertinent school term for A.P and R.P.) is warranted for the payment of additional compensation for dependent children based upon school attendance.

For all the foregoing reasons, the Board concludes that an effective date earlier than February 1, 2010, for the payment of additional compensation for dependent children is not warranted.


ORDER

Entitlement to an effective date earlier than February 1, 2010, for the payment of additional compensation for dependent children based upon school attendance (to include any retroactive compensation for a third dependent child based upon earlier school attendance) is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


